
	
		III
		111th CONGRESS
		2d Session
		S. RES. 422
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2010
			Mr. Lugar (for himself
			 and Mr. Kerry) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			March 4, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the important progress made by
		  the people of Ukraine in the establishment of democratic institutions following
		  the presidential run-off election on February 7, 2010.
	
	
		Whereas adherence by Ukraine to democratic, transparent,
			 and fair election standards has been necessary for full integration into the
			 democratic community;
		Whereas steps undertaken by Ukraine in recent years,
			 including reform of election laws and regulations, the development of a
			 pluralistic and independent press, and the establishment of public institutions
			 that respect human rights and the rule of law, have enhanced Ukraine’s progress
			 toward democracy and prosperity;
		Whereas the Organization for Security and Cooperation in
			 Europe (OSCE) concluded that most OSCE and Council of Europe commitments
			 were met with regard to the conduct of the run-off presidential
			 election on February 7, 2010;
		Whereas international monitoring groups concluded that
			 prior elections in Ukraine on January 17, 2010, and in 2007, 2006, and 2004,
			 were also generally in accordance with international election norms;
		Whereas the United States has closely supported the people
			 of Ukraine in their efforts to pursue a free and democratic future since the
			 declaration of their independence in 1991;
		Whereas the NATO Freedom Consolidation Act of 2007 (Public
			 Law 110–17; 22 U.S.C. 1928 note), signed into law by President George W. Bush
			 on April 9, 2007, recognized the progress made by Ukraine toward meeting the
			 responsibilities and obligations for membership in the North Atlantic Treaty
			 Organization (NATO) and designated Ukraine as eligible to receive assistance
			 under the NATO Participation Act of 1994 (title II of Public Law 103–447; 22
			 U.S.C. 1928 note);
		Whereas Ukraine has made steps toward integration within
			 European institutions through a joint European Union–Ukraine Action Plan, as
			 part of the European Neighbourhood Policy; and
		Whereas the United States–Ukraine Strategic Partnership
			 Commission was inaugurated by Secretary of State Hillary Clinton and Ukrainian
			 Foreign Minister Petro Poroshenko on December 9, 2009: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 important progress made by the people of Ukraine in establishing democratic
			 institutions and carrying out peaceful elections on January 17 and February 7,
			 2010;
			(2)supports ongoing
			 progress by Ukraine in addressing remaining challenges in the electoral
			 processes as identified by the Organization for Security and Cooperation in
			 Europe and other international election monitoring entities;
			(3)encourages all
			 parties to respect the independence and territorial sovereignty of Ukraine, as
			 well as the full integration of Ukraine into the international democratic
			 community;
			(4)pledges further
			 support for the development of a fully free and open democratic system, as well
			 as a transparent free market economy, in Ukraine; and
			(5)reaffirms its
			 commitment to engage the Government of Ukraine in further development of
			 bilateral cooperation through the United States–Ukraine Strategic Partnership
			 Commission.
			
